Citation Nr: 1615441	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  07-12 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1982 to November 1982.  He was a member of the National Guard between May 1985 and June 1988 and between May 1994 and May 1997 and had periods of ACDUTRA and inactive duty training (INACDUTRA) in the Army Reserve and National Guard until his retirement in June 2006.  

In October 2008, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.  

The Board previously remanded this matter for additional development, most recently in December 2015.  


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran sustained a left knee injury during a period of INACDUTRA.

2.  The Veteran's current left knee disability, characterized as left patellofemoral degenerative joint disease, is etiologically related to the left knee injury sustained during a period of INACDUTRA.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left knee disability, characterized as left patellofemoral degenerative joint disease, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

In light of the favorable disposition of the Veteran's service connection claim, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied, including discussion of whether the October 2008 Board hearing was conducted in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R. § 3.103(c)(2) (2015) is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Analysis of Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval, or air service" includes active duty, and "any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2015).

ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. 
§ 101(23); 38 C.F.R. § 3.6(d). 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or an injury incurred or aggravated during INACDUTRA, but presumptive periods do not generally apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases first manifested after separation) for periods of ACDUTRA or INACDUTRA is not appropriate in this case.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran had active ACDUTRA from June 1982 to November 1982.   The Veteran had periods of ACDUTRA and INACDUTRA in the Army Reserve and National Guard between May 1985 and June 2006. 

The Veteran asserts that his current left knee disability is related to left knee injuries during both his active duty and reserve service.  He has indicated that he injured his left knee during service in 1982 or 1983, when he jumped from the back of a truck.  He testified that he injured his left knee during reserve service at Fort Snelling in 2003 or 2004.  The Veteran testified that his knee gave out when he was walking down stairs.   

Service treatment records show several complaints pertaining to the left knee.  A June 1987 entry in the service treatment records reflects that the Veteran was diagnosed with patellar stress syndrome.  A Statement of Medical Examination and Duty Status dated in November 2003 reflects that the Veteran reported that he fell on stairs in September 2003 and that his left knee gave out. 

A private treatment record dated in December 2002 reflects that the Veteran had arthroscopy of his left knee.     

A September 2003 VA treatment record shows that the Veteran was diagnosed with possible medial meniscus injury with small effusion.  A Medical Board examination dated in March 2006 reflects that the Veteran reported that his left knee gave out on him.  He was diagnosed with left knee osteoarthritis, status post arthroscopic surgery.  

Upon VA examination in November 2004, the Veteran reported an initial injury to his left knee in 1982 or 1983, when he jumped down from a deuce and a half, twisting his knee.  The Veteran reported that his left knee gave out when walking on down stairs in 2003 or 2004.  An x-ray report noted mild patellofemoral degenerative disease.   The examiner diagnosed left patellofemoral degenerative joint disease, at least as likely as not related to the Veteran's military service.  

The Veteran had a VA examination in March 2011.  The Veteran reported that he injured his left knee while jumping out of a truck wearing a backpack.  He reported that he was given a wrap and oral medications.  He was told that he had a sprained knee.  The examiner diagnosed mild left knee degenerative joint disease.  The examiner opined that the Veteran's left knee condition is less likely than not related to service.  The examiner explained that left knee degenerative joint disease is an aging process commonly seen in the Veteran's age group.  

The Veteran had a VA examination in April 2013.  The examiner opined that the Veteran' s left knee condition is less likely than not due to ACDUTRA or INACDUTRA.  The examiner opined that the Veteran's knee condition is more likely than not the result of an age-related or genetic component.  The examiner opined  that the Veteran's weight would also contribute to his condition.  

In January 2016, the April 2013 VA examiner opined that there is insufficient objective evidence in the service treatment records to support the Veteran's current left knee degenerative joint disease.  The examiner reasoned that a left knee sprain in 1983 or 1984 is not the same as degenerative joint disease.  

In this case, the Veteran has consistently reported that he sustained a knee injury during reserve service at Fort Snelling in 2003.  The Veteran's testimony is supported by contemporaneous medical records and a statement of duty status documenting a left knee injury.  The November 2003 Statement of Medical Examination and Duty Status indicates that the Veteran was on inactive duty for training when the injury occurred.  The November 2004 nexus opinion links the Veteran's current knee disability to his knee injury during INACDUTRA.  Although the other VA examinations of record concluded that the Veteran's knee disability is not related to service, the examiners did not address the left knee injury during INACDUTRA in 2003 or the lay evidence.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for left patellofemoral degenerative joint disease is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.









ORDER

Service connection for a left knee disability, characterized as left patellofemoral degenerative joint disease, is granted.



____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


